     Case: 1:16-cv-07359 Document #: 59 Filed: 03/05/19 Page 1 of 2 PageID #:461




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

John Doe,                                    )
                                             ) Case No. 16-cv-07359
 Plaintiff,                                  )
                                             )
v.                                           ) Judge Rebecca Pallmeyer
                                             )
Jane Does, 1-3,                              ) Magistrate Judge Michael Mason
                                             )
 Defendants.                                 )



        FED. R. CIV. P. 7.1 AND LOCAL RULE 3.2 DISCLOSURE STATEMENT

         Pursuant to Fed. R. Civ. P. 7.1 and L.R. 3.2, proposed amicus curiae Reporters

Committee for Freedom of the Press hereby discloses that it has no publicly held affiliates.

                                                      Respectfully submitted,

                                                      /s/ Brendan J. Healey
                                                      Brendan J. Healey (ARDC #6243091)
                                                      MANDELL MENKES LLC
                                                      One North Franklin, Suite 3600
                                                      Chicago, IL 60606
                                                      Telephone: (312) 251-1006
                                                      Facsimile: (312) 759-2189
                                                      bhealey@mandellmenkes.com
                                                      Counsel of record

                                                      Bruce D. Brown
                                                      Katie Townsend
                                                      Caitlin V. Vogus
                                                      THE REPORTERS COMMITTEE FOR
                                                        FREEDOM OF THE PRESS
                                                      1156 15th St. NW, Suite 1020
                                                      Washington, D.C. 20005
                                                      Telephone: (202) 795-9300
                                                      Facsimile: (202) 795-9310
                                                      Of counsel

        Dated: March 5, 2019
    Case: 1:16-cv-07359 Document #: 59 Filed: 03/05/19 Page 2 of 2 PageID #:462



                                CERTIFICATE OF SERVICE

       I certify that on March 5, 2019, I filed the foregoing Fed. R. Civ. P. 7.1 and Local Rule

3.2 Disclosure Statement via ECF, which caused plaintiff’s counsel to be served. I am unable to

serve defendants, who are not registered with ECF, and whose identity I do not know. In

addition, proposed intervenor Eugene Volokh has been served via electronic mail at

volokh@law.ucla.edu.

                                                             /s/ Brendan J. Healey
